Citation Nr: 1730842	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from September 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2014 and April 2016.  This matter was originally on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

In August 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded twice in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The Veteran seeks service connection for a psychiatric disability as a result of military sexual trauma.  It appears that there may be VA treatment records that have not been obtained and associated with the file.  Recent clinical records reflect that the Veteran has suffered a stroke and has neurocognitive deficits which further impair his ability to provide a history or participate in VA examinations.  Therefore, another attempt to locate VA treatment records is required.

September 2002 VA records indicate that the Veteran was routinely followed at the Clarksburg VA Medical Center for psychiatric treatment.  It was also noted specifically that he was going through counselling for military sexual assault.  While undergoing individual therapy at Clarksburg VAMC in February 2008, the Veteran noted that that he had reported his military sexual trauma in 1996 while undergoing substance abuse at that VAMC.  No VA or private treatment records associated with the claims file include VA records for the Veteran dated in 1996. 

The Veteran also noted in August 2008 that he was in 12 VA residential programs for substance abuse treatment, including 30 days at Clarksburg VAMC, and that he first started pharmacotherapy in 1997.  Further, at the Veteran's RO hearing in June 2009, he testified that he first reported his military sexual assault to a counselor at the Clarksburg VAMC in 1997 or 1998 when he was in treatment for alcohol abuse.  The VA clinical records associated with the claims file do not reflect multiple residential substance abuse treatment programs.  

The record reflects that the history provided by the Veteran has been inconsistent.  For example, during residential treatment at the Bay Pines, Florida, VA Medical Center in November 2007, the Veteran specially reported that he had never discussed his MST with any person prior to November 2007.  Nevertheless, it is the Board's opinion that another effort should be made to locate any additional VA treatment records prior to final adjudication of the claim, especially since the Veteran himself is unable to assist in clarifying his treatment history.  

There is also a request for VA clinical records from the Social Security Administration (SSA) in 1994.  SSA should be asked whether clinical records for the Veteran are available.  

The earliest VA treatment records in the file are from February 2002, with the exception of earlier VA examination reports and very brief records.  Thus, an attempt should be made to obtain and associate with the file records of the Veteran's treatment at the Clarksburg VAMC prior to September 2002.  The obtained records should be reviewed to determine whether any facility, VA or private, at which the Veteran may have been treated prior to 2002 can be identified.  An attempt should be made to obtain any additional clinical treatment identified during the Remand.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain VA treatment records for the Veteran's psychiatric and substance abuse treatment from the Clarksburg VAMC prior to September 2002.  

All clinical records available for the Veteran at any VA facility for the period from 2002 to 2007 should be identified to determine if there are additional records which have not yet been associated with the claims file.  In particular, a November 2007 clinical note from the Bay Pines, Florida, VAMC reflects that the Veteran drove down from West Virginia to participate in the residential treatment program at Bay Pines.  However, the Board is unable to locate records referring the Veteran to the Bay Pines VAMC treatment program.  
 
In addition, an effort should be made to identify all treatment records for the Veteran at any VA facility prior to 2002 for any purpose, including treatment of back pain.  Original VA outpatient treatment records, computerized lists of VA appointments, and any other available administrative records that might disclose where the Veteran was treated should be sought.

Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  The case should be returned to the VA psychiatrist who conducted the June 2016 examination for an addendum opinion.  If that examiner is unavailable, the case should be forwarded to another VA psychiatrist or psychologist for an opinion.  

After review of the file, including any additional evidence added to the file, the psychiatrist/psychologist should specifically address the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred an in-service personal assault.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and lay statements and testimony provided by the Veteran.  The examiner's attention is drawn to service personnel records (showing service in Germany, but no other location outside the continental United States), the Veteran's performance prior to February 1970 (excellent), and from May 1970 (poor), and to a document summarizing punishments imposed under Article 15 from August 1970 to June 1971, and evidence of conduct or habits unbecoming a soldier (consistently neglect to take showers).  The examiner should discuss the clinical significance, if any, of such evidence.

(b) Whether at any time beginning April 19, 2007, the Veteran had a diagnosis of PTSD which met the DSM-IV criteria.  If so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor, claimed as a sexual assault while serving in Germany. 

(c) Whether at any time beginning April 19, 2007, the Veteran had any psychiatric diagnosis other than PTSD which met the DSM-IV criteria, to include major depressive disorder and/or anxiety.  If so, for each psychiatric diagnosis, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disorder began during active service or is/are etiologically related to the Veteran's period of active duty.

3.  After undertaking any additional development deemed necessary, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


